Citation Nr: 1722591	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  12-29 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to June 1960.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that it is granting the Veteran's claim of entitlement to service connection for tinnitus.  As this action represents a complete grant of benefits on appeal, there is no possibility of prejudice to the Veteran, and a discussion of VA's duties to notify and assist for this claim is unnecessary.
Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In view of the totality of the evidence, including the unavailability of the Veteran's service treatment records destroyed by fire, the conceded in-service noise exposure due to his documented in-service duties as a Munitions Specialist, the current bilateral tinnitus findings, his competent and credible assertions of continuous symptoms of tinnitus since service, and the decreased probative value of the October 2010 VA medical opinion due to inadequate rationale, the Board finds that the Veteran's current tinnitus cannot be reasonably disassociated from his military service.  Based on the foregoing discussion, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for tinnitus is warranted.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Based on the inadequate nature of the findings contained in a prior October 2010 VA examination report, the Board will not proceed with final adjudication of the remaining matter on appeal until a supplemental VA medical opinion is provided, in order to clarify the etiology of the Veteran's claimed bilateral hearing loss on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Evidence of record also showed that VA treatment records dated from September 2009 to August 2012 were considered by the AOJ in the October 2010 rating decision as well as the August 2012 statement of the case (SOC).  However, as the electronic claims file only contains VA treatment records dated in October 2009, records from those facilities dated from October 2009 to the present should be obtained.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records pertaining to the Veteran's claimed bilateral hearing loss from Biloxi VAMC and Mobile VAOPC for the period from October 2009 to the present and associate them with the file.

2.  Thereafter, return the Veteran's electronic claims file to the VA examiner who conducted the October 2010 VA audio examination, or if she is not available, to another appropriate examiner.  If an opinion cannot be provided without an examination, one should be obtained.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the file has been reviewed.

Based on a review of the evidence of record and with consideration of the Veteran's lay assertions of decreased hearing acuity since service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed bilateral hearing loss was related to events in service, specifically the conceded in-service noise exposure.  In doing so, the examiner should acknowledge and discuss the Veteran's competent lay assertions concerning noise exposure during and after service as well the October 2010 VA examination findings. 

A complete rationale for all opinions must be provided.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

3.  After completing the above actions, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the August 2012 SOC.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


